Exhibit 10.4

 

LOGO [g414782g14z84.jpg]

  

3333 Susan Street

Costa Mesa, CA 92626

  

T (714) 662-5600

F (714)241-0792

   emulex.com

August 21, 2012

Mr. James M. McCluney

[Home Address]

Dear Mr. McCluney:

This letter agreement, effective January 1, 2013 (this “Agreement”), is intended
to memorialize our prior understanding regarding your severance benefits in the
event of a qualifying termination of your employment with Emulex Corporation
(“Emulex”) outside of the change in control context. Accordingly, we agree as
follows:

 

1. Termination of Employment. In the event that your employment is terminated by
Emulex without “Cause” (as such term is defined in that certain Key Employee
Retention Agreement between you and Emulex, effective as of January 1, 2013 (the
“KERA”), or by you for “Good Reason” (as such term is defined in the KERA), and
in either case at a time during which (a) Emulex is not party to an agreement,
the consummation of the transactions contemplated by which would result in the
occurrence of a “Change in Control” (as such term is defined in the KERA) and
(b) a Change in Control has not occurred within the preceding 24 months, then,
subject to the terms and conditions set forth in this Agreement, you will be
eligible to receive the Accrued Rights and the Severance Benefits (in each case,
as defined below).

 

2. Accrued Rights. For purposes of this Agreement, “Accrued Rights” means
(a) your base salary then in effect, prorated to the date of termination,
payable in accordance with the normal payroll practices of Emulex; (b) any
unreimbursed business expenses incurred through the date of termination, payable
in accordance the applicable expense reimbursement policy of Emulex; and (c) all
other compensation and benefits accrued through the date of termination,
including, without limitation, any vested equity compensation awards and any
unused accrued vacation time, payable in accordance with the terms of the
applicable Emulex program or policy.

 

3.

Severance Benefits. For purposes of this Agreement, “Severance Benefits” means:
(i) a lump sum cash amount equal to one year of your base salary (at the rate in
effect at the time of your termination of employment (or, if greater, as in
effect immediately prior to the occurrence of an event or condition constituting
Good Reason); (ii) any deferred incentive bonuses1; (iii) a lump sum cash amount
equal to 12 multiplied by the full monthly cost of maintaining health, dental
and vision benefits for you (and your spouse and eligible dependents) as of the
date of your termination of employment under a group health plan of Emulex for
purposes of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended; and (iv) subject to your continued compliance with the terms of

 

 

1 

Emulex does not currently offer any “deferred incentive bonuses” under its
Executive Incentive Plan, but may do so in the future. “Deferred incentive
bonus” means any annual incentive bonus (based on performance criteria) that is
deferred based on mutual agreement between you and the Emulex Board Compensation
Committee (as originally defined in section 2.2 of your prior employment
agreement with Vixel Corporation, effective April 26, 1999).



--------------------------------------------------------------------------------

  your Employee Creation and Non-Disclosure Agreement with Emulex, one year of
continued time vesting with respect to any outstanding time-based equity awards
previously granted to you by Emulex, with each applicable stock option remaining
exercisable for three months following the date on which such stock option vests
(the “Continued Vesting”).

 

4.

Timing & Release. Any Severance Benefits to which you are entitled pursuant to
this Agreement will be paid or provided to you on the 60th day following your
termination of employment (the “Severance Pay Date”); provided that (a) you
execute a general release of claims substantially in the form attached to the
KERA (the “Release”) and (b) the executed Release becomes effective (with all
periods for revocation therein having expired) prior to the Severance Pay Date;
and provided further that no Continued Vesting will occur prior to the Severance
Pay Date (but any Continued Vesting that would otherwise have occurred prior to
the Severance Pay Date in the absence of this proviso will be deemed to have
occurred on the Severance Pay Date).

 

5. Section 409A.

Delay for Specified Employees. Notwithstanding any provision of this Agreement
to the contrary, if you are a “specified employee” (within the meaning of Reg.
1.409A-1(i) and determined pursuant to procedures adopted by Emulex) at the time
of your separation from service, and if any portion of the payments or benefits
to be received by you under this Agreement upon your separation from service
would be considered nonqualified deferred compensation under Section 409A of the
U.S. Internal Revenue Code of 1986 (the “Code”) and any proposed, temporary or
final regulation, or any other guidance, promulgated with respect to
Section 409A of the Code by the U.S. Department of Treasury or the Internal
Revenue Service (“Section 409A”), then each portion of such payments that would
otherwise be payable pursuant to this Agreement during the six-month period
immediately following your separation from service shall instead be paid or made
available on the earlier of (i) the first day of the seventh month following the
date you incur a separation from service, or (ii) your death.

Separation from Service. A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Section 409A).

Reimbursement. With respect to any amount of expenses eligible for reimbursement
or the provision of any in-kind benefits under this Agreement, to the extent
such payment or benefit would be considered deferred compensation under
Section 409A or is required to be included in your gross income for federal
income tax purposes, such expenses (including, without limitation, expenses
associated with in-kind benefits) will be reimbursed by Emulex no later than
December 31st of the year following the year in which you incur the related
expenses. In no event shall the reimbursements or in-kind benefits to be
provided by Emulex in one taxable year affect the amount of reimbursements or
in-kind benefits to be provided in any other taxable year, nor shall your right
to reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.

 

-2-



--------------------------------------------------------------------------------

Separate Payments. Each payment under this Agreement shall be considered a
“separate payment” and not one of a series of payments for purposes of
Section 409A.

 

6. Entire Agreement. This Agreement constitutes the entire agreement between you
and Emulex with respect to the subject matter hereof, and (except for the KERA)
supersedes all prior agreements and understandings relating to the subject
matter hereof (including, without limitation, your employment offer letter from
Emulex and the addendum to that offer letter, dated as of November 14, 2003).

 

7. General Provisions.

Governing Law. This Agreement will be governed by and construed and enforced
according to the laws of the State of California, without regard to conflicts of
laws principles thereof.

Amendment. This Agreement may not be amended or modified except by an instrument
in writing signed by both parties to this Agreement.

No Mitigation or Offset. You will not be required to seek other employment or
otherwise mitigate damages in order to receive any amount due to you following
termination of employment, and amounts payable to you will not be offset by any
other compensation earned by you following your termination of employment.

Binding Effect. This Agreement will inure to the benefit of and be binding upon
the heirs, executors, administrators, successors and assigns of the parties,
including, without limitation, any successor to Emulex. If you die while any
amount(s) would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, will be paid in accordance
with the terms of this Agreement to the executor, personal representative or
administrators of your estate. If you are unable to care for your affairs when a
payment is due under this Agreement, payment may be made directly to your legal
guardian or personal representative.

Assignment. Except as otherwise provided herein or by applicable law: (a) none
of your rights or interests under this Agreement will be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner; (b) no attempted assignment or
transfer thereof will be effective; and (c) none of your rights or interests
under this Agreement will be liable for, or subject to, any of your obligations
or liabilities.

Severability. If any provision of this Agreement is held invalid or
unenforceable, such invalidity or unenforceability will not affect any other
provisions hereof, and this Agreement will be construed and enforced as if such
provisions had not been included.

 

-3-



--------------------------------------------------------------------------------

Notices. Any notice or other communication required or permitted pursuant to the
terms of this Agreement shall have been duly given when delivered or mailed by
United States Mail, first class, postage prepaid, addressed to the intended
recipient at his, her or its last known address.

Withholding. All payments pursuant to this Agreement will be reduced by
applicable tax and other withholding, and will be subject to applicable tax
reporting, as determined by Emulex.

Headings. This Agreement’s headings and captions are provided for reference and
convenience only, will not be considered part of this Agreement, and will not be
employed in the construction of this Agreement.

Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

Very truly yours, EMULEX CORPORATION By:  

/s/ MICHAEL ROCKENBACH

  Name: Michael Rockenbach   Title: Chief Financial Officer

 

Accepted and Agreed to:

JAMES M. MCCLUNEY

By:

 

/s/ JAMES M. MCCLUNEY

Date:

  August 21, 2012

 

-4-